Title: List of Newspapers, [ca. 23 April 1802]
From: Jefferson, Thomas
To: 


            
              
              
              
              
              [ca. 23 Apr. 1802]
            
            
              Boston
              ChronicleTelegraph
              3.3.
              }
              Genl. Varnum
            
            
              Connect.
              American MercuryBee
              2½1.
              }
              mr Granger
            
            
              Albany
              Albany register.
              3.
            
            
              N. York
              American citizenRepublican Watch T.
              
              }
              mr Cheetham of N.Y.
            
            
              Phila.
              Poulson
              11.25
              
              to mr Poulson Phila.
            
            
              Baltim.
              Alx Martin
              
              
              to himself in Balt.
            
            
              Washn.
              Smith. Univ. gazette }Natl. Intelligr. 
              10.
              
              to himself
            
            
              
              Duane
              13.
              
              to himself
            
            
              
              Literary Advertiser
              2½
              
              to mr Lyon
            
            
              N.C.
              Raleigh Register.
              3.
              
              to mr Macon the Speaker
            
            
              Kentucky
              Palladium
              2.5
              
              to mr Brown of Kentucky.
            
          
            Apr. 23. 1802: desired mr Barnes to pay the above.
          